Filed as EDGAR Correspondence August 15, 2012 U. S. Securities and Exchange Commission Division of Corporation Finance treet, NE Washington, DC 20549 ATTN:Ms. Yolanda Guobadia, Staff Accountant Re:J. C. Penney Company, Inc. Form 10-K for Fiscal Year Ended January 28, 2012 Filed March 28, 2012 File No. 1-15274 Dear Ms. Guobadia: We are in receipt of the letter dated August 14, 2012 from the U. S. Securities and Exchange Commission (“Commission”) regarding the above-referenced filing for J. C. Penney Company, Inc.As we discussed by telephone earlier today, to provide the Company with sufficient time to complete its review of the letter and prepare its response, the Company hereby requests an additional ten business days to respond to the comments of the Commission staff.Accordingly, the Company intends to submit its response on or before September 12, 2012. Please do not hesitate to contact me at (972) 431-1211 if you have any questions. Very truly yours, /s/ Salil R. Virkar Salil R. Virkar DVP, Assistant General Counsel Corporate/Securities SRV/kn
